DETAILED ACTION
In response to communication filed on 6/10/2021.
Claims 52-59 are pending.
Claims 52-59 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Albin (Reg. 56,292) on 6/30/2021.
The application has been amended as follows: 

52. (currently amended) A user equipment (UE) comprising: 
a receiver configured to receive an indication of a carrier type via Radio Resource Control (RRC) signaling, wherein a physical broadcast control channel (PBCH) is not present on a cell configured according to a first carrier type, wherein an enhanced physical downlink control channel (EPDCCH) configuration for the first carrier type is different than an EPDCCH configuration for a second carrier type; and 
a processor configured to perform a cell search using a primary synchronization sequence (PSS) having locations that are determined based on the carrier type indicated by the RRC signaling.

55. (currently amended) A method comprising: 
receiving, at a user equipment (UE), an indication of a carrier type via Radio Resource Control (RRC) signaling, wherein a physical broadcast control channel (PBCH) is not present on a cell configured according to a first carrier type, wherein an enhanced physical downlink control channel (EPDCCH) configuration for the first carrier type is different than an EPDCCH configuration for a second carrier type; and 
performing, by the UE, a cell search using a primary synchronization sequence (PSS) having locations that are determined based on the carrier type indicated by the RRC signaling.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving, at a user equipment (UE), an indication of a carrier type via Radio Resource Control (RRC) signaling, in which a physical broadcast control channel (PBCH) is not present on a cell configured according to a first carrier type and enhanced physical downlink control channel (EPDCCH) configurations for the first carrier type is different than an EPDCCH configuration for a second carrier type, and performing, by the UE, a cell search using a primary synchronization sequence (PSS) having locations that are determined based on the carrier type, as specified in independent claims 52 and 55. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412